Citation Nr: 1536443	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-37 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for chronic rhinitis. 

2.  Entitlement to a compensable evaluation for the residuals of a tonsillectomy. 

3.  Entitlement to service connection for difficulty breathing due to a broken nose. 

4.  Entitlement to service connection for concussion and paralysis due to a car accident.  

5.  Entitlement to service connection for sleep apnea. 

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for left hip pain. 

8.  Entitlement to service connection for bilateral knee pain. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1985 to March 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Houston, Texas, regional office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a hearing at the RO before the undersigned Veterans Law Judge on March 25, 2015.  He failed to report.  

However, in a letter dated March 18, 2015, the Veteran stated that he was under the care of a physician.  He indicated that he needed time to heal from a recent surgery, and submitted a motion for a new hearing.  This letter was date stamped as received on April 1, 2015.  

The Veteran has submitted a timely motion for a new hearing, and has shown good cause for the failure to appear for the originally scheduled hearing.  His motion for a new hearing is granted.  38 C.F.R. §§ 20.700, 20.704(c)(d) (2015). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




